Citation Nr: 0508631	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965 with subsequent service in the Army Reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran asserts that his low back disability was either 
incurred during a period of active duty for training or, in 
the alternative, that his back disability was aggravated by 
his active reserve service.

The veteran's service medical records for his period of 
active duty from 1963 to 1965 are silent for any complaint or 
diagnosis of a back injury or disability. 

During periodic physical examination in February 1983 while 
serving in the Army Reserve, the veteran reported that he had 
pulled his back about six years ago while working.  He 
received workman's compensation for that injury.  He also 
reported a history of low back pain during examination in 
February 1987.  

In July 1988, the veteran sought treatment at the Health 
Clinic of the Pentagon for exacerbation of low back pain.  He 
reported at that time that his pain began while he was 
packing his suitcase the night before.  He reported a history 
of low back pain.  Low back strain was diagnosed.  

During periodic examination in 1991, he reported a history of 
occasional low back pain for the previous 10 years.  He 
reported occasionally wearing a back brace.  Examination of 
the spine was within normal limits.  

At his hearing before the undersigned in February 2005, the 
veteran reported an onset of low back pain while stepping 
onto an escalator in July 1988.  

As the veteran asserts that his back disability originated 
from his reserve service, the RO should make efforts to 
verify all pertinent periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

The Board also notes that the veteran acknowledged at his 
hearing before the undersigned that he had received treatment 
related to his back in 1977 and 1986, and that he was in 
receipt of Social Security disability benefits due to his 
back condition.  On Remand, the RO should ask the veteran to 
identify any pertinent treatment for his back disability.  
Additionally, the RO should obtain a copy of all pertinent, 
outstanding records, to include records in the possession of 
the Social Security Administration.

The Board is also of the opinion that a VA examination should 
be conducted to ascertain the etiology of the veteran's 
present low back disability.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should verify the veteran's 
periods of ACDUTRA and INACDUTRA during 
his service with the Reserves from 
October 1988 to October 2000.

2.  The RO should request the veteran to 
provide any pertinent evidence in his 
possession and the names and addresses of 
all medical care providers, both VA and 
private, who have treated him for his low 
back disability since 1965.  In 
particular, he should be asked to 
identify the sources of treatment for a 
low back condition in 1977 and 1986.  

3.  The RO should attempt to obtain any 
pertinent records identified but not 
provided by the veteran.  If it is unable 
to obtain any such records, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding records.

4.  The RO should obtain from the Social 
Security Administration copies of its 
decision awarding the veteran disability 
benefits and the records upon which the 
award was based.  

5.  Then, the RO should also arrange for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of his current low back 
disability.  The claims folder must be 
sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report.  

The examiner should identify all 
currently present low back disorders.  
For each such disorder identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder originated during a 
period of active duty for training in 
approximately July 1988 or permanently 
increased in severity as a result of this 
period of active duty for training.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
a de novo review of the pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this claim.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

